Exhibit 10.1

DISTRIBUTION AGREEMENT

by and between

INFOSONICS CORPORATION, a Maryland corporation

and

SAMSUNG ELECTRONICS ARGENTINA S.A.

Effective as of January 1, 2007


--------------------------------------------------------------------------------


DISTRIBUTION AGREEMENT

THIS AGREEMENT is made and entered into this 1st day of January, 2007 by and
between Samsung Electronics Argentina S.A., a corporation organized and existing
under the laws of the Argentine Republic, domiciled at Bouchard 547 – 3 Piso,
(1106) Buenos Aires, Argentina (hereinafter referred to as “SEASA”) and
Infosonics Corporation. a corporation organized and existing under the laws of
the E.E.U.U, domiciled at 5880 Pacific Center Blvd, San Diego, CA 92121
(hereinafter referred to as “DISTRIBUTOR”).

WITNESSETH:

WHEREAS, SEASA is engaged, by itself or through affiliated companies, in the
manufacture and sale of hand phones and its accessories, which intends to market
in the TERRITORY hereinafter set forth,

WHEREAS, DISTRIBUTOR is engaged in the business of importation and distribution
of same products and its accessories trough carries or through such carrier´s
authorized agent in the TERRITORY and desires to deal in and sell the products
and its accessories in the TERRITORY; and

WHEREAS, SEASA is desirous of granting to the DISTRIBUTOR the non-exclusive
right to distribute the products in the TERRITORY and the DISTRIBUTOR is willing
to accept it.

Now, THEREFORE, in consideration of the mutual covenants hereunder set forth,
the parties hereto agree as follows:

Article 1. Definitions.

When used in this Agreement, each of the following terms shall have the meaning
attributed to it below.

(a)                     “Affiliate” shall mean any entity that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with SEASA.

(b)                    “Agreement” means this Agreement, any written amendment
and any exhibits or schedule thereto and all references to “herein”; “hereunder”
or “hereof” shall refer to this entire Agreement.

(c)                     “Notice” shall mean a notice given in accordance with
the terms of Article 17 of this

1


--------------------------------------------------------------------------------


Agreement.

(d)                    “PRODUCTS”, shall mean Held phones and its accessories as
decided by SEASA from time to time.

(e)                     “SEASA” shall have the meaning set forth on the
introductory paragraph. However, if DISTRIBUTOR purchases the PRODUCTS to an
Affiliate of SEASA, all references in Articles 2 to 23 to SEASA will be deemed
as if they were referred to such Affiliate.

(f)                       “SEASA’s Trademarks” shall mean those trademarks,
trade names, slogans, labels, logo and other trade identifying symbols whether
registered or not in the TERRITORY which are developed and used by SEASA in
connection with any of the PRODUCTS to be sold by the DISTRIBUTOR pursuant to
this Agreement.

(g)                    “TERRITORY” shall mean the ARGENTINE REPUBLIC, URUGUAY
REPUBLIC and PARAGUAY REPUBLIC, the product shall be delivery at the customers
in the port, in FOB bases.

Article 2. Distributorship.

2-1                   SEASA hereby grant to DISTRIBUTOR a non-exclusive right to
distribute the PRODUCTS in the TERRITORY during the term of this Agreement and
subject to the provisions and conditions hereinafter set forth.

2-2                   DISTRIBUTOR shall buy and sell in its own name and for its
own account and shall act as independent trader with regard to both SEASA and
the customers of DISTRIBUTOR. Nothing in this Agreement shall authorize
DISTRIBUTOR to engage in transactions in the name of SEASA or in any manner,
which may create any obligations or liabilities on the part of SEASA.

2-3                   This Agreement shall not operate or be construed to create
any exclusive relationship between the parties. SEASA shall have at any time the
right to sell to any other person within the TERRITORY upon such terms and
conditions as are acceptable to SEASA in its sole discretion. DISTRIBUTOR shall
have no right or interest, including third party beneficiary or “most-favored
nation” interest or rights, in any transaction or agreement between SEASA and
any person within the TERRITORY.

2


--------------------------------------------------------------------------------


Article 3. Orders.

3-1                   SEASA shall sell the PRODUCTS to DISTRIBUTOR for resale in
the TERRITORY in accordance with the terms and conditions of each sales contract
to be separately agreed and fixed between the parties provided that, unless
agreed otherwise, this Agreement shall be applicable.

3-2                   No sales contract shall be binding unless and until
accepted by SEASA.

3-3                   SEASA shall use its best efforts to accept any reasonable
order regarding the PRODUCTS placed by the DISTRIBUTOR provided that it shall
not be required to accept a DISTRIBUTOR’s order or any part thereof when:

a)                         The PRODUCTS are not available or sufficient enough
to fill the order placed by the DISTRIBUTOR, or all the orders placed by the
DISTRIBUTOR and other customers; or

b)                        SEASA have discontinued the manufacture or sale of the
PRODUCTS ordered at the time the order is received; or

c)                         The DISTRIBUTOR has committed a material breach under
this Agreement.

3-4                   SEASA shall use its best efforts to meet the delivery
dates set forth on the accepted orders. In the event of a shortage of the
PRODUCTS, SEASA shall apportion its available supply among its customers, as it
deems convenient. DISTRIBUTOR may cancel by delivering a written notice to
SEASA, any order if the delivery date has not been met for more than sixty (60)
days.

3-5                   Except as set forth on 3-4 above, neither DISTRIBUTOR nor
SEASA shall rescind or amend any order, which has been accepted by SEASA without
written consent of SEASA.

3-6                   DISTRIBUTOR will place orders for the PRODUCTS by way of
written or electronic purchase orders. No order from DISTRIBUTOR is binding on
SEASA until SEASA issues an acknowledgment and acceptance to the DISTRIBUTOR for
such order. SEASA shall have ten (10) business days to accept such order. If
SEASA does not accept in writing within such term, then such order will be
deemed as rejected by SEASA.

3-7                   When placing orders DISTRIBUTOR shall give SEASA a ninety
(90) days notice in advance, with a fixed purchase order for three months plus a
non-binding forecast for the forthcoming two months (i.e. seventh and eighth
months as of the notice). DISTRIBUTOR may increase the quantity of such orders
for the fixed or forecasted months subject to written acceptance by SEASA.

3-8                   All orders will be shipped to DISTRIBUTOR FOB from the
respective Samsung Electronics

3


--------------------------------------------------------------------------------


Co. Ltd. manufacturing or warehouse facility. All cost of freight, insurance and
any other shipping expenses from FOB point, as well as any special packaging
expenses requested by DISTRIBUTOR, shall be borne by DISTRIBUTOR. In addition,
DISTRIBUTOR will be responsible to (i) obtain all licenses required to import
the PRODUCTS into the TERRITORY and (ii) clear the PRODUCTS through local
customs promptly upon arrival at the TERRITORY, and (iii) pay all customs duties
and other charges assessed on such PRODUCTS in the TERRITORY. Risk of loss will
pass to DISTRIBUTOR upon delivery.

Article 4. Independence of parties

4-1                   It is expressly agreed that the relationship hereby
established between SEASA and the DISTRIBUTOR is that of a supplier and a
purchaser. The DISTRIBUTOR is an independent contractor and does not have
authority to cause SEASA to act in any way, or to represent that SEASA is in any
way responsible for the acts of the DISTRIBUTOR. This Agreement does not
establish a joint venture, agency or partnership between the parties, nor does
it create an employer/employee relationship.

4-2                   SEASA shall not be responsible for the acts or defaults of
the DISTRIBUTOR or its employees or representatives or its appointed
sub-distributors or retailers and the DISTRIBUTOR hereby agrees to indemnify and
to hold SEASA harmless from any and all claims of any nature whatsoever arising
therefrom.

Article 5. Prices and payment

5-1                   SEASA will sell the PRODUCTS to DISTRIBUTOR at the
reasonable prices SEASA normally sells to its other non-exclusive distributors
from time to time. To that end, SEASA shall provide DISTRIBUTOR with pricing
schedules within 10 business days upon request by DISTRIBUTOR.

5-2                   SEASA, at its sole discretion, may change the prices of
the PRODUCTS provided that such change of prices shall become effective and
applicable to each sales contract to be effected between the parties as from the
date SEASA notifies the DISTRIBUTOR, unless otherwise specified therein.

5-3                   The DISTRIBUTOR and SEASA will cooperate in all good faith
to establish selling prices for the PRODUCTS at appropriate levels enough to
keep the competitiveness of the PRODUCTS.

5-4                   The DISTRIBUTOR shall cause an irrevocable and confirmed
letter of credit without recourse,

4


--------------------------------------------------------------------------------


available against SEASA’s draft at sight, to be opened for each sales contract
through a leading bank acceptable to SEASA at least 30 days prior to the date of
each shipment of the PRODUCTS. DISTRIBUTOR will pay all banking and similar
charges incurred in connection with any of these payments.

5-5                   If the DISTRIBUTOR fails to provide such letter of credit,
SEASA shall have the option of reselling the PRODUCTS in any country, holding
the PRODUCTS for the DISTRIBUTOR’s accounts and risk and/or canceling the
contract and claiming for damages caused by the DISTRIBUTOR’s default.

5-6                   SEASA and DISTRIBUTOR may agree on other forms of payment,
other than the one provided in 5-4 and 5-5 above.

5-7                   All amounts payable by DISTRIBUTOR to SEASA under this
Agreement are exclusive of any tax, levy or similar governmental charge that may
be assessed by any jurisdiction, whether based on gross revenue, the delivery,
possession or use of the PRODUCTS, the execution or performance of this
Agreement or otherwise, except for net income, net worth or franchise taxes
assessed on SEASA in or outside the TERRITORY. If a change in the laws of the
TERRITORY were to occur and such change has an adverse effect on the amounts
payable by DISTRIBUTOR, then the amounts payable by DISTRIBUTOR shall be
readjusted so that SEASA does not suffer a loss as a result of such change in
the law.

Article 6. Risk and Property

6-1                   Risk in the PRODUCTS supplied by SEASA to DISTRIBUTOR will
pass upon delivery FOB. Property in such goods supplied by SEASA shall pass to
the DISTRIBUTOR on payment in full to SEASA of the contract price therefor.

Article 7. Inspection and Claim

7-1                   Within one (1) month upon delivery of the PRODUCTS, the
PRODUCTS may be inspected by a DISTRIBUTOR’s qualified agent in the TERRITORY at
the DISTRIBUTOR’s cost and according to SEASA’s standard “quality warranty”.
Should any defects or shortage of the PRODUCTS been found upon inspection due to
its material failure to meet the standards of quality, DISTRIBUTOR shall give a
written notice to SEASA within 10 days upon inspection. If (i) such written
notice of claim for defects or shortages is accompanied by a proof of damage
certified by an authorized surveyor, (ii) such defects or shortages are
acknowledged by SEASA as attributable to the fault of SEASA and (iii) such
defects or shortages are not compensated by

5


--------------------------------------------------------------------------------


insurance; then SEASA shall supply DISTRIBUTOR free of charge with new PRODUCTS
or a new part or parts thereof as the case may be to replace the defective
PRODUCTS or parts or to replace the missing parts, delivering the same at the
port of destination.

7-2                   If DISTRIBUTOR fails to carry out the inspection mentioned
in 7-1 above or fails to notify and/or to forward a claim within the period
specified above, the DISTRIBUTOR should be deemed to have waived any such claim.
However, DISTRIBUTOR shall have the rights set forth in Article 8, but only
regarding defects on workmanship or material of the PRODUCTS.

7-3                   SEASA shall have no liability for any defects or shortages
in the PRODUCTS that have been caused by improper storage, warehousing or
transport or by neglect, abuse or improper use, maintenance, installation and
repair except when the PRODUCTS are under SEASA’s control.

Article 8. Warranty

8-1                   SEASA warrants in accordance with SEASA’s standard
“quality warranty” that the PRODUCTS sold by it to DISTRIBUTOR are free from
defects in workmanship or material for a period of 12 months for Laser Printer,
from the delivery to the initial user or such other period as decided by SEASA
and notified to DISTRIBUTOR from time to time.

8-2                   When the PRODUCTS or parts thereof prove to be defective
in workmanship or material, certified by SEASA’s office, SEASA shall pay the
cost o those, or replace those, which are materially defective, if such defects
cannot be repaired or replaced by DISTRIBUTOR, with standard spare parts to be
supplied to DISTRIBUTOR. This warranty does not apply to any PRODUCTS changed or
altered in any way or subjected to misuse, abuse, negligence, accident or normal
wear and tear.

8-3                   Except as hereinabove stated and to the extend permitted
by law, SEASA shall not be liable for any damage or losses caused by the breach
o any warranty, express or implied, including but not limited to, any implied
warranty of merchantability or fitness for a particular purpose or for any other
obligation or liabilities on account of the PRODUCTS under this Agreement which
it may sell to DISTRIBUTOR.

8-4                   It is hereby agreed that SEASA is in no case liable for
indirect or consequential damage, including but not limited to, damage or injury
to person or property or loss of revenue which might be paid, incurred, or
sustained by reason of failure of any part or assembly which may be replaced in
accordance with the terms of this Warranty.

6


--------------------------------------------------------------------------------


Article 9. Promotion and Advertising

9-1                   The DISTRIBUTOR agrees that it will not, in promoting and
selling the PRODUCTS make any representation or give any warranty with respect
thereto other than those set forth in the catalogues and leaflets provided by
SEASA, and/or the standard terms and conditions of warranty of the PRODUCTS or,
as may otherwise be authorized in writing by SEASA, unless required by law.

Article 10. Trademark and other Rights.

10-1             SEASA authorizes DISTRIBUTOR to use non-exclusively Samsung
Trademarks in the TERRITORY during the term of this Agreement for the sole
purpose of the sale and distribution of the PRODUCTS.

10-2             The DISTRIBUTOR accepts and agrees not to use Samsung
Trademarks for any other purpose than to distribute the PRODUCTS and to use them
only in such manner as to preserve at all times all rights of SEASA.

10-3             The DISTRIBUTOR agrees that it will not alter or remove any of
Samsung Trademarks on the PRODUCTS sold under this Agreement.

10-4             SEASA shall have the right of prior review and approval of any
use of Samsung Trademarks by the DISTRIBUTOR.

10-5             The DISTRIBUTOR shall not authorize third parties except its
dealers to use Samsung Trademarks and any such attempted authorization shall be
void.

10-6             SEASA authorizes DISTRIBUTOR to use Samsung Trademarks in
advertisement, promotional literature, catalogues, brochures, and other printed
materials, letterhead, visiting cards, only on the express condition that in
such use explicit reference will be made to its capacity as a DISTRIBUTOR of the
PRODUCTS and that DISTRIBUTOR submits such materials to SEASA for prior
approval. The DISTRIBUTOR shall not use the words “SAMSUNG” or any altered or
shortened form thereof in its own company name.

10-7             The DISTRIBUTOR shall discontinue and cause its dealers to
discontinue the use of the Samsung Trademarks free of compensation upon
termination of this Agreement and thereafter shall not use or permit to be used
the Samsung Trademarks or any similar trademarks, provided, however, that
DISTRIBUTOR and its dealers may sell the PRODUCTS bearing Samsung Trademarks
held by them in stock at the time of termination of this Agreement for a period
of

7


--------------------------------------------------------------------------------


six (6) months following such time and not thereafter.

10-8             The DISTRIBUTOR recognizes and concedes for all purpose that
the Samsung Trademarks, whether or not registered in the TERRITORY, are valid
and are the exclusive property of SEASA, and that DISTRIBUTOR’s right to use
such Samsung Trademarks arises only out of this Agreement and is subject to the
superior right of SEASA.

10-9             The DISTRIBUTOR agrees that any rights arising out of its use
of Samsung Trademarks shall belong to SEASA and not to DISTRIBUTOR.

10-10       SEASA shall have the exclusive right at its sole discretion to bring
legal actions in the TERRITORY for trademark infringement with respect to any of
the Samsung Trademarks. The DISTRIBUTOR will assist SEASA in any proceedings for
the protection of any of the Samsung Trademarks when requested by SEASA or as
may be required by local law.

10-11       The DISTRIBUTOR shall not apply for any registration with regard to
any of the Samsung Trademarks in any country of the world including the
TERRITORY.

10-12       Any patent, design or copyright embodied in the PRODUCTS shall be
the sole property of SEASA, and DISTRIBUTOR shall not acquire any right to them
by execution of this Agreement or performance thereunder or otherwise and shall
not use any of them after termination of this Agreement.

Article 11. Sub-distributors

11-1             In the event the DISTRIBUTOR wishes to appoint
sub-distributors, it shall submit its proposed agreement to SEASA. Any such
proposed agreements must specifically require the sub-distributor or retail
trader to be bound by the terms of this Agreement. In no event shall any such
sub distributor or retail trader acquire any rights against SEASA and the
DISTRIBUTOR hereby agrees to indemnify and hold SEASA harmless therefrom.

Article 12. Reports

12-1             The DISTRIBUTOR shall discuss with SEASA certain matters
related to its marketing activity when requested by SEASA and or DISTRIBUTOR
deems it necessary, and shall furnish SEASA with adequate information related to
its marketing activities provided that DISTRIBUTOR retain a right not to
disclose certain trade secrets a its discretion.

8


--------------------------------------------------------------------------------


12-2             The DISTRIBUTOR shall promptly bring to the notice of SEASA any
information received by it which is likely to be of interest, use or benefit to
SEASA relating to the marketing of the PRODUCTS in the TERRITORY.

12-3             The DISTRIBUTOR shall, from time to time, upon the request of
SEASA submit to SEASA reports relating to the distributorship. Such reports
shall be submitted at least quarterly and shall include information relating to
its financial status inclusive of the latest Balance Sheet and Profit and Loss
Statements, total sales, sales by PRODUCTS, sales by Province within the
TERRITORY, percentage of returns by PRODUCTS category, remaining inventory of
the DISTRIBUTOR and the DISTRIBUTOR’s suggestions and recommendations as to the
PRODUCTS and marketing thereof, and Warranty Service activities.

Article 13. Term of Agreement

13-1             Except, if terminated in accordance to what is provided in
Article 14, this Agreement shall remain in effect for one year, commencing on
Jan 01.2007 and expiring on Jan 1.2008. This Agreement shall automatically be
terminated unless otherwise agree by the parties to this Agreement.

13-2             All the rights assigned to DISTRIBUTOR by SEASA in connection
with this Agreement shall be reverted upon expiration or termination of this
Agreement.

Article 14. Termination

14-1             Any party shall have the right to terminate this Agreement, at
any time, unconditionally and without cause by giving written notice to the
other party within 30 days in advance.

14-2             SEASA shall have the right to terminate this Agreement at any
time by giving written notice to DISTRIBUTOR of any material breach of the
provisions of this Agreement incurred by DISTRIBUTOR, and with respect to which
it fails to rectify such breach within ten (10) days after the receipt of a
notice in writing from SEASA requiring such rectification.

Examples of breach by DISTRIBUTOR include but are not limited to the following:

(a) Failing to pay SEASA owed moneys;

(b) failing to adequately promote the PRODUCTS; or

(c) unreasonably frequent delay in confirmation of order and/or opening the
letter of credit in accordance with Article 5-4 of this Agreement.

14-2             Any of the parties to this Agreement shall have the right to
forthwith terminate this Agreement

9


--------------------------------------------------------------------------------


by giving written notice to the other party upon the occurrence of any of the
following events.

a) when any of the parties to this Agreement becomes insolvent or a petition of
bankruptcy or for corporate reorganization or for any similar relief is filed by
or against the other party, or a receiver is appointed with respect to any of
the assets of the other party, or liquidation proceeding is commenced by or
against the other party.

b) when any of the parties to this Agreement assigns the whole or any
substantial part of its business or assets to a third party by agreement, order
of court or otherwise, or ceases to carry on its business.

c) when any of the parties to this Agreement winds up, either compulsory or
voluntarily, or merges into another company, or when DISTRIBUTOR makes a change
in the principal management without the written consent of the other party.

14-3             In the event of this Agreement being terminated or expired for
any reason whatsoever, the following shall apply:

a) The DISTRIBUTOR shall not be discharged or released from any debts or
liabilities under this Agreement which exist at the time of the expiration or
termination.

b) The DISTRIBUTOR shall not make any financial demands upon SEASA for
compensation for, or refund of, its service performed under this Agreement or
refund of its expenses incurred from facilities and advertisement and others.

c) The DISTRIBUTOR shall not use any Trademarks or Trade names belonging to
SEASA without written consent of SEASA except for the sale of its stocks
remaining in its hands.

14-4             Upon expiration of this Agreement, DISTRIBUTOR may sell the
PRODUCTS bearing Samsung Trademarks held by DISTRIBUTOR in stock for a period of
six (6) months after the date of expiration or termination unless agreed upon
otherwise. Nevertheless, SEASA shall have the option, but shall not be
obligated, to repurchase from DISTRIBUTOR any PRODUCTS then in DISTRIBUTOR’s
inventory at the original cost to DISTRIBUTOR. DISTRIBUTOR shall then
immediately ship such PRODUCTS to SEASA.

Article 15. Force Majeure

15-1             If the performance of any part of this Agreement is prevented,
restricted or interfered with for

10


--------------------------------------------------------------------------------


any length of time by reason of governmental restrictions, war, civil
commotions, riots, strike, lock out, lack of shipping space and acts of God such
as typhoon, flood, fire or any other similar causes which are beyond the
reasonable control of the parties hereto, the party so affected, upon giving
prompt notice to the other parties, shall be excused from such delay or failure
of performance to the extent of such prevention, restriction or interference and
for such length of time. If such failure continues for a period of more than six
(6) months, either party hereto shall have the rights to forthwith terminate
this Agreement by serving a written notice to the other party.

Article 16. Secrecy

16-1             During the terms of this Agreement and thereafter neither
DISTRIBUTOR nor SEASA shall disclose or divulge any information it may acquire
in connection with the PRODUCTS, this Agreement, or performance hereunder.

16-2             It is agreed that each party remains the owner of its
information, and such information can be used by the other party only for the
purpose of performing under this Agreement. The DISTRIBUTOR agrees to use
SEASA´s information (i) only for purposes herein described, and (ii) to maintain
this commitment until 5 years after this Agreement expires. However, DISTRIBUTOR
shall have no such non-disclosure obligations with respect to any portion of the
received information which is now or which hereafter, through no act or failure
to act on the DISTRIBUTOR´s part, becomes generally known or available.

Article 17. Notice

17-1             Any notice, request, consent, offer or demand required or
permitted under this Agreement must be in writing and must be sufficiently given
if delivered in person or sent by registered airmail or cable confirmed by
registered airmail, addressed as follows:

SEASA

DISTRIBUTOR

Address: 

BOUCHARD 547 3°

5880 Pacific Center Blvd

 

CAPITAL FEDERAL

San Diego, CA 92121

 

REPÚBLICA ARGENTINA

E.E.U.U.

 

Article 18. Waiver

18-1             The failure by either party to enforce any of the term or
conditions of this Agreement shall not constitute a waiver of that party’s right
thereafter to enforce that or any other or condition of

11


--------------------------------------------------------------------------------


this Agreement.

Article 19. Rights of Third Parties to this Agreement. Severability.

19-1             This Agreement and every term and condition thereof shall inure
to the benefit of the parties, and shall be binding upon any successors to the
parties, but neither party may assign this Agreement or any rights thereunder
directly or indirectly, without the prior written consent of the other party.
The nullity that might be determined as to any of the clauses will not affect
the rest of the Agreement which will stand in full force and effect in any
aspect not affected by the nullity determined.

Article 20. Governing Law.

20-1             This Agreement shall be governed by and construed in accordance
with the laws of the Argentine Republic.

20-2             Any dispute, controversy or difference which may arise between
the parties, out of or in relation to or in connection with this Agreement, or
for the breach thereof shall be submitted before the Ordinary Courts of the City
of Buenos Aires.

20-3             This Agreement constitutes the entire agreement between the
parties and supersede all previous agreement, negotiations and commitments in
respect thereto, and shall not be changed or modified in any manner, except by
mutual consent in writing of subsequent date signed by duly authorized
representatives of each party to this Agreement.

Article 21. Amendment

21-1             This Agreement may be amended only by a written instrument
signed by duly authorized representatives of both parties and expressly stating
that it is an amendment to this Amendment.

Article 22. Headings

22-1             Heading of article and subsections of this Agreement are for
convenience only and shall not be used in construing this Agreement.

12


--------------------------------------------------------------------------------


Article 23. Sales Meeting

23-1             Annual market and sales plans for the following one year shall
be concluded at the end of each year by having a sales meeting at the place
mutually agreed upon.

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the day and year first above
written.

SAMSUNG ELECTRONICS

 

INFOSONICS CORPORATION

 

ARGENTINA S.A.

 

 

 

       /s/ Seung Koo Yeo

 

       /s/ Joseph Ram

 

 

 

 

 

By: Mr. Seung Koo Yeo

 

By: Mr. Joseph Ram

 

 

 

 

 

 

 

Date: November 17, 2006

 

Date: December 29, 2006

 

 

13


--------------------------------------------------------------------------------